UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. AALBERTS INDUSTRIES Meeting Date:APR 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Language of Annual Report and Financial Statements Management None None 4a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4b Adopt Financial Statements Management For For 5a Receive Explanation on Company's Reserves and Dividend Policy Management None None 5b Approve Dividends of EUR 0.46 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8a Reelect H. Scheffers to Supervisory Board Management For For 8b Reelect J. van der Zouw to Supervisory Board Management For For 9 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 10 Authorize Board to Exclude Preemptive Rights from Issuance under Item 9 Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Ratify Deloitte as Auditors Re: Financial Years 2015-2017 Management For For 13 Other Business (Non-Voting) Management None None 14 Close Meeting Management None None AFRICAN MINERALS LTD. Meeting Date:AUG 13, 2014 Record Date:AUG 11, 2014 Meeting Type:ANNUAL Ticker:AMI Security ID:G0114P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Reappoint Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Reelect Roger Liddell as Director Management For Against 5 Reelect Nina Shapiro as Director Management For For 6 Reelect Dermot Coughlan as Director Management For Against ALPARGATAS S.A. Meeting Date:APR 23, 2015 Record Date: Meeting Type:ANNUAL Ticker:ALPA4 Security ID:P8511H118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Fiscal Council Member Nominated by Preferred Shareholders Shareholder None For AMER SPORTS CORPORATION Meeting Date:MAR 12, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Approve Agenda of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.45 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, and EUR 50,000 for Board Members Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Ilkka Brotherus, Martin Burkhalter, Christian Fischer, Hannu Ryopponen, Bruno Salzer, Anssi Vanjoki, and Indra Asander as Directors; Elect Lesbeth Pallesen as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None AMPLIFON S.P.A. Meeting Date:JAN 29, 2015 Record Date:JAN 20, 2015 Meeting Type:SPECIAL Ticker:AMP Security ID:T0388E118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Double Voting Rights for Long-Term Registered Shareholders Management For Against AMPLIFON S.P.A. Meeting Date:APR 21, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:AMP Security ID:T0388E118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Anna Puccio as Director Management For For 3.1 Slate 1 Submitted by Ampliter N.V. Shareholder None Did Not Vote 3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 4 Approve Remuneration of Directors Management For For 5 Amend Performance Stock Grant Plan 2014-2021 Management For Against 6 Approve Remuneration Report Management For Against 7 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against ARCADIS NV Meeting Date:JUL 24, 2014 Record Date:JUN 26, 2014 Meeting Type:SPECIAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Open Meeting Management None None 1b Receive Announcements (non-voting) Management None None 2 Amend Articles Re: Legal Changes, Transfer of Corporate Seat, and Textual Changes Management For For 3 Allow Questions Management None None 4 Close Meeting Management None None ARCADIS NV Meeting Date:MAY 13, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Open Meeting Management None None 1b Receive Announcements (non-voting) Management None None 2 Receive Report of Supervisory Board (Non-Voting) Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Discuss Remuneration Report Management None None 4b Adopt Financial Statements and Statutory Reports Management For For 4c Approve Dividends of EUR 0.60 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers as Auditors for Financial Year 2016 Management For For 7a Approve Revision of Review Date for Remuneration Policy Management For For 8 Reelect N.C. McArthur to Executive Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10a Elect M.P. Lap to Supervisory Board Management For For 10b Announce Vacancies on the Supervisory Board Arising in 2016 Management None None 11a Grant Board Authority to Issue Ordinary and Cumulative Finance Preference Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 11c Authorize Board to Exclude Preemptive Rights from Issuance under Item 11a-11b Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Other Business (Non-Voting) Management None None 14 Close Meeting Management None None ARCBEST CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ARCB Security ID:03937C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For Withhold 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Janice E. Stipp Management For For 1.9 Elect Director Robert A. Young, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For ASICS CORP. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:7936 Security ID:J03234150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 23.5 Management For For 2.1 Elect Director Oyama, Motoi Management For For 2.2 Elect Director Hashimoto, Kosuke Management For For 2.3 Elect Director Hijikata, Masao Management For For 2.4 Elect Director Kato, Katsumi Management For For 2.5 Elect Director Kato, Isao Management For For 2.6 Elect Director Tanaka, Katsuro Management For For 2.7 Elect Director Miyakawa, Keiji Management For For 2.8 Elect Director Kajiwara, Kenji Management For For 2.9 Elect Director Hanai, Takeshi Management For For AZIMUT HOLDING S.P.A. Meeting Date:APR 30, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Incentive Plan for Financial Advisers Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4 Approve Remuneration Report Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BARCO Meeting Date:APR 30, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.60 per Share Management For For 3 Receive Consolidated Financial Statements Management None None 4 Approve Remuneration Report Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Elect Charles Beauduin to Replace Herman Daems as Director Management For For 7.2 Elect Lumis NV, Represented by Lux Missorten, as Independent Director Management For For 8.1 Acknowledge Increase in Board Size from 9 to 10 Directors Management For For 8.2 Reelect Vision BVBA, Represented by Antoon De Proft as Independent Director Management For For 8.3 Elect Frank Donck as Independent Director Management For Against 9 Approve Remuneration of Directors Management For For 10 Approve Stock Option Plans 2014 Re: Opties Barco 07 Personeel Europa 2014, Opties Barco 07 Personeel Buitenland 2014 Management For For 11 Approve Stock Option Plans 2015 Re: Opties Barco 08- CEO 2015, Opties Barco 08- Personeel Europa 2015, Opties Barco 08- Personeel Buitenland 2015 Management For For 12 Acknowledgement of Proposal of Audit Committee Concerning Renewal of Mandate of Auditor Management None None 13 Reappoint Ernst & Young as Auditors Management For For BELLWAY PLC Meeting Date:DEC 12, 2014 Record Date:DEC 10, 2014 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect John Watson as Director Management For For 6 Re-elect Ted Ayres as Director Management For For 7 Re-elect Keith Adey as Director Management For For 8 Re-elect Mike Toms as Director Management For For 9 Re-elect John Cuthbert as Director Management For For 10 Re-elect Paul Hampden Smith as Director Management For For 11 Re-elect Denise Jagger as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Approve Employee Share Option Scheme Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BINGGRAE CO. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005180 Security ID:Y0887G105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and One Outside Director (Bundled) Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For BNK FINANCIAL GROUP INC. Meeting Date:MAY 13, 2015 Record Date:APR 16, 2015 Meeting Type:SPECIAL Ticker:138930 Security ID:Y0997Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Shares of Kyongnam Bank Co., Ltd. Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 15, 2015 Record Date:MAY 13, 2015 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ian Tyler as Director Management For For 5 Re-elect Alastair Lyons as Director Management For For 6 Elect Margaret Browne as Director Management For For 7 Re-elect David Ritchie as Director Management For For 8 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Authorise Market Purchase of Ordinary Shares Management For For BROCADE COMMUNICATIONS SYSTEMS, INC. Meeting Date:APR 07, 2015 Record Date:FEB 18, 2015 Meeting Type:ANNUAL Ticker:BRCD Security ID:111621306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judy Bruner Management For For 1.2 Elect Director Lloyd A. Carney Management For For 1.3 Elect Director Renato A. DiPentima Management For For 1.4 Elect Director Alan L. Earhart Management For For 1.5 Elect Director John W. Gerdelman Management For For 1.6 Elect Director Dave House Management For For 1.7 Elect Director L. William (Bill) Krause Management For For 1.8 Elect Director David E. Roberson Management For For 1.9 Elect Director Sanjay Vaswani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Claw-back of Payments under Restatements Shareholder Against Against BS FINANCIAL GROUP INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:138930 Security ID:Y0997Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Jung Min-Joo as Inside Director Management For For 3.2 Elect Kim Sung-Ho as Outside Director Management For For 3.3 Elect Kim Woo-Suk as Outside Director Management For For 3.4 Elect Park Heung-Dae as Outside Director Management For For 4.1 Elect Kim Sung-Ho as Member of Audit Committee Management For For 4.2 Elect Kim Woo-Suk as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against CANACCORD GENUITY GROUP INC. Meeting Date:AUG 06, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:CF Security ID:134801109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Charles N. Bralver Management For For 2.2 Elect Director Massimo C. Carello Management For For 2.3 Elect Director Kalpana Desai Management For For 2.4 Elect Director William J. Eeuwes Management For For 2.5 Elect Director Michael D. Harris Management For For 2.6 Elect Director David J. Kassie Management For For 2.7 Elect Director Terrence A. Lyons Management For For 2.8 Elect Director Paul D. Reynolds Management For For 2.9 Elect Director Dipesh J. Shah Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CAPCOM CO. LTD. Meeting Date:JUN 12, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:9697 Security ID:J05187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2.1 Elect Director Tsujimoto, Kenzo Management For For 2.2 Elect Director Tsujimoto, Haruhiro Management For For 2.3 Elect Director Oda, Tamio Management For For 2.4 Elect Director Egawa, Yoichi Management For For 2.5 Elect Director Yasuda, Hiroshi Management For For 2.6 Elect Director Matsuo, Makoto Management For For 2.7 Elect Director Morinaga, Takayuki Management For For 3 Approve Takeover Defense Plan (Poison Pill) Management For For CHEMTURA CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:CHMT Security ID:163893209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey D. Benjamin Management For For 1.2 Elect Director Timothy J. Bernlohr Management For For 1.3 Elect Director Anna C. Catalano Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert A. Dover Management For For 1.6 Elect Director Jonathan F. Foster Management For For 1.7 Elect Director Craig A. Rogerson Management For For 1.8 Elect Director John K. Wulff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For COLUMBIA SPORTSWEAR COMPANY Meeting Date:MAY 19, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:COLM Security ID:198516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gertrude Boyle Management For Withhold 1.2 Elect Director Timothy P. Boyle Management For For 1.3 Elect Director Sarah A. Bany Management For For 1.4 Elect Director Murrey R. Albers Management For For 1.5 Elect Director Stephen E. Babson Management For Withhold 1.6 Elect Director Andy D. Bryant Management For For 1.7 Elect Director Edward S. George Management For For 1.8 Elect Director Walter T. Klenz Management For For 1.9 Elect Director Ronald E. Nelson Management For For 1.10 Elect Director John W. Stanton Management For For 1.11 Elect Director Malia H. Wasson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:JUL 30, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Donation of Assets Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:SEP 09, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 4 Management For For 2 Amend Investment Amount Re: Divinopolis Sewer System via Public-Private Partnership Management For For 3 Elect Director Management For Against COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:OCT 21, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 4 Management For Did Not Vote COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:DEC 05, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles 5 and 31 Management For For 2 Approve Short-term Credit Operation Re: Promissory Notes Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:DEC 23, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles 5 and 31 Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:JAN 06, 2015 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles 5 and 31 Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:JAN 16, 2015 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors Management For Against COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:APR 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Investment Plan for Upcoming Fiscal Year Management For For 4 Elect Board and Fiscal Council Members Management For Against 5 Designate New Newspapers to Publish Company Announcements Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:APR 29, 2015 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For 2 Alter Interest-on-Capital-Stock Payment Date Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:JUN 03, 2015 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Appointed by the Controlling Shareholder Management For Against CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 13, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements and Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4.1 Elect Javier Martinez Ojinaga as Director Management For For 4.2 Elect Maria Jose de Larrea Garcia-Morato as Director Management For For 4.3 Reelect Jose Maria Baztarrica Garijo as Director Management For Against 4.4 Reelect Alejandro Legarda Zaragueta as Director Management For For 4.5 Reelect Xabier Garaialde Maiztegi as Director Management For For 5.1 Amend Articles Re: General Shareholders Meeting Management For Against 5.2 Amend Articles Re: Board of Directors Management For For 5.3 Amend Articles Re: Board Committees Management For For 5.4 Amend Articles Re: Corporate Purpose and Approval of Accounts Management For For 6 Amend Articles of General Meeting Regulations Management For Against 7 Advisory Vote on Remuneration Policy Report Management For For 8 Authorize Share Repurchase Program Management For For 9 Receive Amendments to Board of Directors Regulations Management None None 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For D. CARNEGIE & CO AB Meeting Date:JUL 02, 2014 Record Date:JUN 26, 2014 Meeting Type:SPECIAL Ticker:DCAR Security ID:ADPV23419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Amend Articles Re: Equity-Related Management For For 8 Approve Creation of Pool of Capital without Preemptive Rights Management For Against 9 Close Meeting Management None None D. CARNEGIE & CO AB Meeting Date:OCT 27, 2014 Record Date:OCT 21, 2014 Meeting Type:SPECIAL Ticker:DCAR Security ID:ADPV23419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Approve Acquisition of Ostgotaporten AB Management For For 8 Determine Number of Members (5) and Deputy Members (0) of Board Management For For 9 Approve Remuneration of Directors Management For For 10 Reelect Knut Pousette (Chair), Ronald Bengtsson, and Mats Hoglund as Directors; Elect Ranny Davidoff and Bjarne Eggesbo as New Directors Management For For 11 Elect Members of Nominating Committee Management For For 12 Close Meeting Management None None D. CARNEGIE & CO AB Meeting Date:MAY 12, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:DCAR Security ID:ADPV23419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Omission of Dividends Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Directors (6) and Deputy Directors (0) of Board; Determine Number of Auditors (2) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Aggregate Amount of SEK 500,000; Approve Remuneration of Auditors Management For For 14 Reelect Knut Pousette (Chairman), Ronald Bengtsson, Ranny Davidoff, and Mats Hoglund as Directors; Elect Terje Nesbakken and Eva Ridderstad as New Directors; Ratify Ingemar Rindstig and Mikael Ikonen as Auditors Management For For 15 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Approve Long Term Incentive plan (LTI 2015) Management For For 18 Close Meeting Management None None DAUM COMMUNICATIONS CORP. Meeting Date:OCT 31, 2014 Record Date:OCT 02, 2014 Meeting Type:SPECIAL Ticker:035720 Security ID:Y2020U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Amend Articles of Incorporation (Company Name Change) Management For For 1.2 Amend Articles of Incorporation (Business Objectives) Management For For 1.3 Amend Articles of Incorporation (Method of Public Notice) Management For For DAUM COMMUNICATIONS CORPORATION Meeting Date:AUG 27, 2014 Record Date:JUL 17, 2014 Meeting Type:SPECIAL Ticker:035720 Security ID:Y2020U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement with Kakao Corp. Management For For 2 Amend Articles of Incorporation Management For Against 3.1 Elect Kim Bum-Soo as Inside Director Management For For 3.2 Elect Lee Je-Beom as Inside Director Management For For 3.3 Elect Lee Suk-Woo as Inside Director Management For For 3.4 Elect Song Ji-Ho as Inside Director Management For For 3.5 Elect Seo Hae-Jin as Inside Director Management For For 3.6 Elect Cho Min-Sik as Outside Director Management For For 3.7 Elect Choi Jae-Hong as Outside Director Management For For 3.8 Elect Park Jong-Hun as Outside Director Management For For 3.9 Elect Piao Yanli as Outside Director Management For For 4.1 Elect Cho Min-Sik as Member of Audit Committee Management For For 4.2 Elect Choi Jae-Hong as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DEVRO PLC Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:DVO Security ID:G2743R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Gerard Hoetmer as Director Management For For 4 Re-elect Peter Page as Director Management For For 5 Re-elect Simon Webb as Director Management For For 6 Re-elect Jane Lodge as Director Management For For 7 Re-elect Paul Neep as Director Management For For 8 Re-elect Paul Withers as Director Management For For 9 Appoint KPMG LLP as Auditors Management For For 10 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Park Dong-Gwan as Inside Director Management For For 3.2 Elect Lee Jung-Do as Outside Director Management For For 3.3 Elect Kim Ssang-Soo as Outside Director Management For For 3.4 Elect Ha Jong-Hwa as Outside Director Management For For 3.5 Elect Lee Ji-Un as Outside Director Management For For 4.1 Elect Lee Jung-Doo as Member of Audit Committee Management For For 4.2 Elect Kim Ssang-Soo as Member of Audit Committee Management For For 4.3 Elect Ha Jong-Hwa as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DOREL INDUSTRIES INC. Meeting Date:MAY 28, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:DII.B Security ID:25822C205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin Schwartz Management For For 1.2 Elect Director Alan Schwartz Management For For 1.3 Elect Director Jeffrey Schwartz Management For For 1.4 Elect Director Jeff Segel Management For For 1.5 Elect Director Maurice Tousson Management For For 1.6 Elect Director Harold "Sonny" Gordon Management For For 1.7 Elect Director Dian Cohen Management For For 1.8 Elect Director Alain Benedetti Management For For 1.9 Elect Director Rupert Duchesne Management For For 1.10 Elect Director Michelle Cormier Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Adopt By-Law No. 2015-1 Management For Against 4 Allow Board to Appoint Additional Directors Between Annual Meetings Management For For DREW INDUSTRIES INCORPORATED Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:DW Security ID:26168L205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Fix Number of Directors at Nine Management For For 3.1 Elect Director James F. Gero Management For For 3.2 Elect Director Leigh J. Abrams Management For For 3.3 Elect Director Frederick B. Hegi, Jr. Management For For 3.4 Elect Director David A. Reed Management For For 3.5 Elect Director John B. Lowe, Jr. Management For For 3.6 Elect Director Jason D. Lippert Management For For 3.7 Elect Director Brendan J. Deely Management For Withhold 3.8 Elect Director Frank J. Crespo Management For For 3.9 Elect Director Kieran O'Sullivan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify KPMG LLP as Auditors Management For For EDUCATION REALTY TRUST, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:EDR Security ID:28140H203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director Monte J. Barrow Management For For 1.3 Elect Director William J. Cahill, III Management For For 1.4 Elect Director Randall L. Churchey Management For For 1.5 Elect Director John L. Ford Management For For 1.6 Elect Director Howard A. Silver Management For For 1.7 Elect Director Thomas Trubiana Management For For 1.8 Elect Director Wendell W. Weakley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EKORNES ASA Meeting Date:MAY 18, 2015 Record Date: Meeting Type:ANNUAL Ticker:EKO Security ID:R20126109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 4.00 Per Share Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 6 Approve Remuneration of Directors in the Amount of NOK 350,00 for Chairman, NOK 140,000 for Vice Chairman, and NOK 130,000 for Other Directors; Approve Remuneration of Nomination Committee Management For For 7 Approve Remuneration of Auditors Management For For 8a Reelect Kjersti Kleven as Director Management For For 8b Reelect Nora Larssen as Director Management For For 9a Elect Tomas Billing as Member of Nominating Committee Management For For 9b Elect Olav Fiskerstrand as Member of Nominating Committee Management For For 9c Elect Marianne Johnsen as Member of Nominating Committee Management For For 10 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For EN-JAPAN INC. Meeting Date:JUN 25, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:4849 Security ID:J1312X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 32 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3 Elect Director Kusumi, Yasunori Management For For 4 Appoint Statutory Auditor Nagaoka, Kazunori Management For For 5 Appoint Alternate Statutory Auditor Terada, Akira Management For For ENSIGN ENERGY SERVICES INC. Meeting Date:MAY 13, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ESI Security ID:293570107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director N. Murray Edwards Management For For 2.2 Elect Director Robert H. Geddes Management For For 2.3 Elect Director James B. Howe Management For For 2.4 Elect Director Len O. Kangas Management For For 2.5 Elect Director Cary A. Moomjian Jr. Management For For 2.6 Elect Director Selby W. Porter Management For For 2.7 Elect Director John G. Schroeder Management For For 2.8 Elect Director Kenneth J. Skirka Management For For 2.9 Elect Director Gail D. Surkan Management For For 2.10 Elect Director Barth E. Whitham Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For FIRSTMERIT CORPORATION Meeting Date:APR 15, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:FMER Security ID:337915102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lizabeth A. Ardisana Management For For 1.2 Elect Director Steven H. Baer Management For For 1.3 Elect Director Karen S. Belden Management For For 1.4 Elect Director R. Cary Blair Management For For 1.5 Elect Director John C. Blickle Management For For 1.6 Elect Director Robert W. Briggs Management For For 1.7 Elect Director Richard Colella Management For For 1.8 Elect Director Robert S. Cubbin Management For For 1.9 Elect Director Gina D. France Management For For 1.10 Elect Director Paul G. Greig Management For For 1.11 Elect Director Terry L. Haines Management For For 1.12 Elect Director J. Michael Hochschwender Management For For 1.13 Elect Director Clifford J. Isroff Management For For 1.14 Elect Director Philip A. Lloyd, II Management For For 1.15 Elect Director Russ M. Strobel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Limit Accelerated Vesting of Equity Awards Upon a Change in Control Shareholder Against For FOXTONS GROUP PLC Meeting Date:MAY 20, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:FOXT Security ID:G3654P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4 Approve Remuneration Report Management For For 5 Elect Nicholas Budden as Director Management For For 6 Re-elect Andrew Adcock as Director Management For For 7 Re-elect Ian Barlow as Director Management For For 8 Re-elect Michael Brown as Director Management For For 9 Re-elect Annette Court as Director Management For For 10 Re-elect Gerard Nieslony as Director Management For For 11 Re-elect Garry Watts as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Amend Senior Management Long Term Incentive Plan Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 20 Approve Matters Relating to the Ratification of the Interim Dividends Management None For GENWORTH MI CANADA INC. Meeting Date:JUN 04, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Hurley Management For For 1.2 Elect Director Sidney Horn Management For For 1.3 Elect Director Brian Kelly Management For For 1.4 Elect Director Stuart Levings Management For For 1.5 Elect Director Samuel Marsico Management For For 1.6 Elect Director Heather Nicol Management For For 1.7 Elect Director Leon Roday Management For For 1.8 Elect Director Jerome Upton Management For For 1.9 Elect Director John Walker Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GERRESHEIMER AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2015 Management For For 6 Elect Andrea Abt to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 25, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For 3.1 Elect Wu Chong Yi as Independent Director Management For For 3.2 Elect Chen Hong Shou as Independent Director Management For For 3.3 Elect King Liu, with Shareholder No. 4, as Non-independent Director Shareholder None Against 3.4 Elect Tony Lo, with Shareholder No. 10, as Non-independent Director Shareholder None Against 3.5 Elect Tu Liu Yeh Chiao, a Representative of Yen Sing Investment Co., Ltd. with Shareholder No. 38737, as Non-independent Director Shareholder None Against 3.6 Elect Bonnie Tu, a Representative of Yen Sing Investment Co., Ltd. with Shareholder No. 38737, as Non-independent Director Shareholder None Against 3.7 Elect Donald Chiu, with Shareholder No. 8, as Non-independent Director Shareholder None Against 3.8 Elect Young Liu, with Shareholder No. 22, as Non-independent Director Shareholder None Against 3.9 Elect Wang Shou Chien, with Shareholder No. 19, as Non-independent Director Shareholder None Against 3.10 Elect a Representative of Lian Wei Investment Co., Ltd. with Shareholder No. 15807 as Supervisor Shareholder None Against 3.11 Elect Brain Yang, with Shareholder No. 110, as Supervisor Shareholder None Against 4 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Management For Against GLU MOBILE INC. Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:GLUU Security ID:379890106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lorne Abony Management For For 1.2 Elect Director Eric R. Ball Management For For 1.3 Elect Director Ann Mather Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRAND CITY PROPERTIES SA Meeting Date:JUN 24, 2015 Record Date: Meeting Type:ANNUAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Report Management None None 2 Receive Auditor's Report Management None None 3 Approve Financial Statements Management For Did Not Vote 4 Approve Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 5.1 Approve Allocation of Income Management For Did Not Vote 5.2 Approve Dividends of EUR 0.20 Per Share Management For Did Not Vote 6 Approve Discharge of Directors Management For Did Not Vote 7 Renew Appointment of KPMG as Auditor Management For Did Not Vote GREEN DOT CORPORATION Meeting Date:MAY 28, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:GDOT Security ID:39304D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth C. Aldrich Management For For 1.2 Elect Director Glinda Bridgforth Hodges Management For For 1.3 Elect Director George T. Shaheen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For GREGGS PLC Meeting Date:APR 30, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as Auditors Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Durant as Director Management For For 6 Re-elect Roger Whiteside as Director Management For For 7 Re-elect Richard Hutton as Director Management For For 8 Re-elect Raymond Reynolds as Director Management For For 9 Re-elect Allison Kirkby as Director Management For For 10 Re-elect Dr Helena Ganczakowski as Director Management For For 11 Re-elect Peter McPhillips as Director Management For For 12 Elect Sandra Turner as Director Management For For 13 Approve Remuneration Report Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For GULFMARK OFFSHORE, INC. Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GLF Security ID:402629208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter I. Bijur Management For For 1.2 Elect Director David J. Butters Management For For 1.3 Elect Director Brian R. Ford Management For For 1.4 Elect Director Sheldon S. Gordon Management For For 1.5 Elect Director Quintin V. Kneen Management For For 1.6 Elect Director Steven W. Kohlhagen Management For For 1.7 Elect Director Rex C. Ross Management For For 1.8 Elect Director Charles K. Valutas Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert S. Kaplan Management For For 1.2 Elect Director Gary E. Knell Management For For 1.3 Elect Director Jill Kanin-Lovers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify KPMG LLP as Auditors Management For For HIBBETT SPORTS, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:HIBB Security ID:428567101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane F. Aggers Management For For 1.2 Elect Director Terrance G. Finley Management For For 1.3 Elect Director Jeffry O. Rosenthal Management For For 1.4 Elect Director Alton E. Yother Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Approve Outside Director Stock Awards/Options in Lieu of Cash Management For For HILLENBRAND, INC. Meeting Date:FEB 25, 2015 Record Date:DEC 19, 2014 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Cloues, II Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Eduardo R. Menasce Management For For 1.4 Elect Director Stuart A. Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HUDBAY MINERALS INC. Meeting Date:MAY 22, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David Garofalo Management For For 1b Elect Director Igor A. Gonzales Management For For 1c Elect Director Tom A. Goodman Management For For 1d Elect Director Alan R. Hibben Management For For 1e Elect Director W. Warren Holmes Management For For 1f Elect Director Sarah B. Kavanagh Management For For 1g Elect Director Carin S. Knickel Management For For 1h Elect Director Alan J. Lenczner Management For For 1i Elect Director Kenneth G. Stowe Management For For 1j Elect Director Michael T. Waites Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Common Shares Upon Exercise of Outstanding Warrants Management For For HUHTAMAKI OYJ Meeting Date:APR 21, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.60 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for the Chairman, EUR 60,000 for the Vice-Chairman, and EUR 50,000 for Other Directors; Approve Attendance Fees Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Eija Ailasmaa, Pekka Ala-Pietila (Chairman), William Barker, Rolf Borjesson, Maria Corrales, Jukka Suominen (Vice Chairman), and Sandra Turner as Directors Management For For 13 Approve Remuneration of Auditors Management For Against 14 Ratify Ernst & Young as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10.8 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None HYSTER-YALE MATERIALS HANDLING, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:HY Security ID:449172105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.C. Butler, Jr. Management For For 1.2 Elect Director Carolyn Corvi Management For For 1.3 Elect Director John P. Jumper Management For For 1.4 Elect Director Dennis W. LaBarre Management For Withhold 1.5 Elect Director F. Joseph Loughrey Management For For 1.6 Elect Director Alfred M. Rankin, Jr. Management For For 1.7 Elect Director Claiborne R. Rankin Management For For 1.8 Elect Director John M. Stropki Management For For 1.9 Elect Director Britton T. Taplin Management For For 1.10 Elect Director Eugene Wong Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For INVESTMENT TECHNOLOGY GROUP, INC. Meeting Date:JUN 11, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:ITG Security ID:46145F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Minder Cheng Management For For 1.2 Elect Director Christopher V. Dodds Management For For 1.3 Elect Director Robert C. Gasser Management For For 1.4 Elect Director Timothy L. Jones Management For For 1.5 Elect Director R. Jarrett Lilien Management For For 1.6 Elect Director T. Kelley Millet Management For For 1.7 Elect Director Kevin J. P. O'Hara Management For For 1.8 Elect Director Maureen O'Hara Management For For 1.9 Elect Director Steven S. Wood Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For IPSOS Meeting Date:APR 24, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:IPS Security ID:F5310M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Patrick Artus as Director Management For For 6 Reelect Xavier Coirbay as Director Management For Against 7 Reelect Yann Duchesne as Director Management For Against 8 Reelect FFP Invest as Director Management For Against 9 Reelect Laurence Stoclet as Director Management For Against 10 Elect Neil Janin as Director Management For For 11 Approve Remuneration of Directors in the Aggregate Amount of EUR 150,000 Management For For 12 Advisory Vote on Compensation of Didier Truchot, Chairman and CEO Management For Against 13 Advisory Vote on Compensation of Jean Marc Lech, Vice-Chairman and Vice-CEO Management For For 14 Advisory Vote on Compensation of Brian Gosschalk, Executive Director Management For Against 15 Advisory Vote on Compensation of Carlos Harding, Vice-CEO Management For Against 16 Advisory Vote on Compensation of Pierre Le Manh, Vice-CEO Management For Against 17 Advisory Vote on Compensation of Laurence Stoclet, Vice-CEO Management For Against 18 Advisory Vote on Compensation of Henri Wallard, Vice-CEO Management For Against 19 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 20 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 21 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 22 Authorize up to 1 Percent of Issued Capital Per Year for Use in Restricted Stock Plans Management For Against 23 Amend Article 12 of Bylaws Re: Staggering of Board Members' Terms Management For For 24 Amend Article 21 of Bylaws Re: Record Date Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For JAIN IRRIGATION SYSTEMS LTD Meeting Date:SEP 22, 2014 Record Date: Meeting Type:SPECIAL Ticker:500219 Security ID:Y42531148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Pledging of Assets for Debt Management For For JAIN IRRIGATION SYSTEMS LTD Meeting Date:SEP 26, 2014 Record Date:AUG 08, 2014 Meeting Type:ANNUAL Ticker:500219 Security ID:Y42531148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 0.50 Per Ordinary Equity Share and INR 0.50 Per DVR Equity Share Management For For 3 Reelect Ajit B. Jain as Director Management For Against 4 Reelect Atul B. Jain as Director Management For Against 5 Approve Haribhakti and Company as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect D.R. Mehta as Independent Director Management For For 7 Elect G Dass as Independent Director Management For For 8 Elect A K Jain as Independent Director Management For Against 9 Elect R Pereira as Independent Director Management For Against 10 Elect V. V. Warty as Independent Director Management For For 11 Elect H. P. Singh as Independent Director Management For For JAKKS PACIFIC, INC. Meeting Date:DEC 19, 2014 Record Date:OCT 22, 2014 Meeting Type:ANNUAL Ticker:JAKK Security ID:47012E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Berman Management For For 1.2 Elect Director Murray L. Skala Management For Withhold 1.3 Elect Director Peter F. Reilly Management For For 1.4 Elect Director Rex H. Poulsen Management For For 1.5 Elect Director Michael S. Sitrick Management For For 1.6 Elect Director Fergus McGovern Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management None For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JANUS CAPITAL GROUP INC. Meeting Date:APR 24, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:JNS Security ID:47102X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Timothy K. Armour Management For Against 1.1b Elect Director G. Andrew Cox Management For For 1.1c Elect Director Jeffrey J. Diermeier Management For For 1.1d Elect Director Eugene Flood, Jr. Management For For 1.1e Elect Director J. Richard Fredericks Management For For 1.1f Elect Director Deborah R. Gatzek Management For For 1.1g Elect Director Seiji Inagaki Management For For 1.1h Elect Director Lawrence E. Kochard Management For For 1.1i Elect Director Glenn S. Schafer Management For For 1.1j Elect Director Richard M. Weil Management For For 1.1k Elect Director Billie I. Williamson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For Against JUMBO SA Meeting Date:OCT 17, 2014 Record Date:OCT 10, 2014 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Financial Year 2012-2013 Management For For 2 Ratify Capitalization of Reserves for Bonus Issue Management For For 3 Accept Financial Statements and Statutory Reports for Financial Year 2013-2014 Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Board and Auditors Management For For 6 Approve Auditors and Fix Their Remuneration Management For Against 7 Approve Director Remuneration for Financial Year 2013-2014 Management For For 8 Pre-approve Director Remuneration for Financial Year 2014-2015 Management For For JUMBO SA Meeting Date:DEC 12, 2014 Record Date:DEC 05, 2014 Meeting Type:SPECIAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Special Dividend Management For For KEIHIN CORP. (7251) Meeting Date:JUN 19, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:7251 Security ID:J32083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17 Management For For 2.1 Elect Director Tanai, Tsuneo Management For For 2.2 Elect Director Irino, Hiroshi Management For For 2.3 Elect Director Konno, Genichiro Management For For 2.4 Elect Director Amano, Hirohisa Management For For 2.5 Elect Director Takayama, Yusuke Management For For 2.6 Elect Director Kawakatsu, Mikihito Management For For 2.7 Elect Director Shigemoto, Masayasu Management For For 2.8 Elect Director Seikai, Hiroshi Management For For 2.9 Elect Director Ito, Tadayoshi Management For For 2.10 Elect Director Mizuno, Taro Management For For 2.11 Elect Director Wakabayashi, Shigeo Management For For 3 Appoint Statutory Auditor Onuma, Koki Management For For 4 Appoint Alternate Statutory Auditor Tsukahara, Masato Management For Against KLOECKNER & CO SE Meeting Date:MAY 12, 2015 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 0.20 per Share Management For For 2 Approve Discharge of Management Board for Fiscal 2014 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Approve Affiliation Agreements with kloeckner.i GmbH Management For For KNOWLES CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Cremin Management For For 1.2 Elect Director Didier Hirsch Management For For 1.3 Elect Director Ronald Jankov Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Business Lines - Increase Maximum Board Size - Indemnify Directors - Indemnify Statutory Auditors Management For For 2.1 Elect Director Kobayashi, Kazumasa Management For For 2.2 Elect Director Kobayashi, Yutaka Management For For 2.3 Elect Director Kobayashi, Akihiro Management For For 2.4 Elect Director Tsujino, Takashi Management For For 2.5 Elect Director Yamane, Satoshi Management For For 2.6 Elect Director Horiuchi, Susumu Management For For 2.7 Elect Director Tsuji, Haruo Management For For 2.8 Elect Director Ito, Kunio Management For For 3.1 Appoint Statutory Auditor Goto, Hiroshi Management For For 3.2 Appoint Statutory Auditor Katsuki, Kazuyuki Management For For 3.3 Appoint Statutory Auditor Sakai, Ryuji Management For Against 3.4 Appoint Statutory Auditor Hatta, Yoko Management For For 4 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For 5 Approve Aggregate Compensation Ceiling for Directors Management For For LAIRD PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For Abstain 4 Approve Final Dividend Management For For 5 Elect Mike Parker as Director Management For For 6 Re-elect Dr Martin Read as Director Management For For 7 Re-elect David Lockwood as Director Management For For 8 Re-elect Paula Bell as Director Management For For 9 Re-elect Jack Boyer as Director Management For For 10 Re-elect Sir Christopher Hum as Director Management For For 11 Re-elect Michael Kelly as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Approve Long-Term Incentive Plan Management For For 15 Approve International Share Purchase Plan Management For For 16 Approve US Employee Stock Purchase Plan Management For For 17 Approve UK Share Incentive Plan Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Aacquisition or Specified Capital Investment Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For LOGITECH INTERNATIONAL S.A. Meeting Date:DEC 18, 2014 Record Date:DEC 11, 2014 Meeting Type:ANNUAL Ticker:LOGI Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Appropriation Of Retained Earnings Management For For 4 Amend Articles Re: Comply with New Swiss Corporate Law (Non-Routine) Management For For 5 Authorize Holding More Than 10 Percent of Company's Own Shares Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Reelect Daniel Borel as Director Management For For 7.2 Reelect Matthew Bousquette as Director Management For For 7.3 Reelect Kee-Lock Chua as Director Management For For 7.4 Reelect Bracken P. Darrell as Director Management For For 7.5 Reelect Sally Davis as Director Management For For 7.6 Reelect Guerrino De Luca as Director Management For For 7.7 Reelect Didier Hirsch as Director Management For For 7.8 Reelect Neil Hunt as Director Management For For 7.9 Reelect Monika Ribar as Director Management For For 7.10 Elect Dimitri Panayotopoulos as Director Management For For 8 Elect Guerrino De Luca as Board Chairman Management For For 9.1 Appoint Matthew Bousquette as Member of the Compensation Committee Management For For 9.2 Appoint Sally Davis as Member of the Compensation Committee Management For For 9.3 Appoint Neil Hunt as Member of the Compensation Committee Management For For 9.4 Appoint Monika Ribar as Member of the Compensation Committee Management For For 10 Ratify KPMG AG as Auditors Management For For 11 Designate Beatrice Ehlers as Independent Proxy Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 20, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:00590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Wong Wai Sheung as Director Management For For 3a2 Elect Wong Ho Lung, Danny as Director Management For For 3a3 Elect Wong Hau Yeung as Director Management For For 3a4 Elect Li Hon Hung, MH as Director Management For For 3a5 Elect Tai Kwok Leung, Alexander as Director Management For For 3a6 Elect Wong Yu Pok, Marina as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against MAJOR DRILLING GROUP INTERNATIONAL INC. Meeting Date:SEP 04, 2014 Record Date:JUL 11, 2014 Meeting Type:ANNUAL Ticker:MDI Security ID:560909103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Breiner Management For For 1.2 Elect Director Jean Desrosiers Management For For 1.3 Elect Director Fred J. Dyment Management For For 1.4 Elect Director David A. Fennell Management For For 1.5 Elect Director Francis P. McGuire Management For For 1.6 Elect Director Catherine McLeod-Seltzer Management For For 1.7 Elect Director Janice G. Rennie Management For For 1.8 Elect Director David B. Tennant Management For For 1.9 Elect Director Jo Mark Zurel Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MARR S.P.A. Meeting Date:APR 28, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:MARR Security ID:T6456M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Remuneration Report Management For For MEITEC CORP. Meeting Date:JUN 18, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 67 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Kokubun, Hideyo Management For For 3.2 Elect Director Yoneda, Hiroshi Management For For 3.3 Elect Director Nakajima, Kiyomasa Management For For 3.4 Elect Director Uemura, Masato Management For For 3.5 Elect Director Nagasaka, Hidenori Management For For 3.6 Elect Director Ogasawara, Akiyoshi Management For For 3.7 Elect Director Rokugo, Hiroyuki Management For For 3.8 Elect Director Shimizu, Minao Management For For 3.9 Elect Director Kishi, Hiroyuki Management For For 4 Appoint Statutory Auditor Saito, Masatoshi Management For For 5 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 04, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:MEL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Financial Results and Payment of Dividends Management For For 3 Approve Discharge of Board Management For For 4.1 Reelect Gabriel Escarrer Julia as Director Management For For 4.2 Reelect Juan Vives Cerda as Director Management For For 4.3 Reelect Alfredo Pastor Bodmer as Director Management For For 5 Fix Number of Directors at 11 Management For For 6 Renew Appointment of PricewaterhouseCoopers as Auditor Management For For 7.1 Amend Article 6 Re: Account Entries Management For For 7.2 Amend Article 7 Re: Accounting Register of Shares and Register of Shareholders Management For For 7.3 Amend Article 8 Re: Legitimation of Shareholders Management For For 7.4 Amend Article 9 Re: Membership Status Management For For 7.5 Amend Article 19 Re: Preference Shares Management For For 7.6 Amend Article 20 Re: Bonds Management For For 7.7 Amend Article 21 Re: Corporate Bodies Management For For 7.8 Amend Article 22 Re: General Shareholders Meeting Management For For 7.9 Amend Article 24 Re: Calling and Preparation of the General Shareholders Meeting Management For For 7.10 Amend Article 25 Re: Representation to Attend the General Shareholders Meeting Management For For 7.11 Amend Article 26 Re: Designation of Positions at the General Shareholders Meeting Management For For 7.12 Amend Article 27 Re: Development of the General Shareholders Meeting Management For For 7.13 Amend Article 28 Re: Majorities for Approval of Resolutions Management For For 7.14 Amend Article 29 Re: Minutes of the General Shareholders Meeting Management For For 7.15 Amend Article 30 Re: Powers of the General Shareholders Meeting Management For For 7.16 Amend Article 31 Re: Structure and Appointments to Board of Directors Management For For 7.17 Amend Article 32 Re: Board Term Management For For 7.18 Amend Article 33 Re: Appointments to Board of Directors Management For For 7.19 Amend Article 35 Re: Functioning of Board of Directors Management For For 7.20 Amend Article 36 Re: Performance of Duties Management For For 7.21 Amend Article 37 Re: Director Remuneration Management For For 7.22 Amend Article 38 Re: Delegation of Powers Management For For 7.23 Amend Article 39 bis Re: Audit and Compliance Committee Management For For 7.24 Amend Article 42 Re: Annual Accounts Management For For 7.25 Amend Article 43 Re: Approval and Deposit of Annual Accounts Management For For 7.26 Amend Article 45 Re: Censure and Verification of Annual Accounts Management For For 7.27 Amend Article 46 Re: Reasons for Winding-up Management For For 7.28 Amend Article 47 Re: Liquidation of the Company Management For For 7.29 Amend First Additional Provision Re: Resolution of Conflicts Management For For 7.30 Amend Second Additional Provision Re: Referral Management For For 7.31 Add Article 39 ter Re: Appointments and Remuneration Committee Management For For 8.1 Amend Article 1 of General Meeting Regulations Re: Objective Management For For 8.2 Amend Article 2 of General Meeting Regulations Re: General Shareholders Meeting Management For For 8.3 Amend Article 3 of General Meeting Regulations Re: Powers Management For For 8.4 Amend Article 5 of General Meeting Regulations Re: Power and Obligation to Call Management For For 8.5 Amend Article 6 of General Meeting Regulations Re: Meeting Publication Management For For 8.6 Amend Article 7 of General Meeting Regulations Re: Right to Information Prior to the Meeting Management For For 8.7 Amend Article 8 of General Meeting Regulations Re: Attendance Management For For 8.8 Amend Article 9 of General Meeting Regulations Re: Representation Management For For 8.9 Amend Article 11 of General Meeting Regulations Re: Extension and Suspension Management For For 8.10 Amend Article 13 of General Meeting Regulations Re: Constitution Management For For 8.11 Amend Article 14 of General Meeting Regulations Re: Board Management For For 8.12 Amend Article 16 of General Meeting Regulations Re: Proceedings Management For For 8.13 Amend Article 17 of General Meeting Regulations Re: Voting on the Proposed Resolutions Management For For 8.14 Amend Article 18 of General Meeting Regulations Re: Approval of Resolutions Management For For 8.15 Remove Current Preamble of General Meeting Regulations Management For For 9 Receive Information on Cancellation of Issuance of Bonds of Sol Melia SA Management None None 10 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 1.5 Billion Management For Against 12 Authorize Share Repurchase Program Management For For 13 Advisory Vote on Remuneration Policy Report Management For For 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For MULLEN GROUP LTD. Meeting Date:MAY 06, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Steven C. Grant Management For For 2.4 Elect Director Dennis J. Hoffman Management For For 2.5 Elect Director Stephen H. Lockwood Management For For 2.6 Elect Director David E. Mullen Management For For 2.7 Elect Director Murray K. Mullen Management For For 2.8 Elect Director Philip J. Scherman Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NAVISTAR INTERNATIONAL CORPORATION Meeting Date:FEB 11, 2015 Record Date:DEC 15, 2014 Meeting Type:ANNUAL Ticker:NAV Security ID:63934E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Troy A. Clarke Management For For 1.2 Elect Director John D. Correnti Management For For 1.3 Elect Director Michael N. Hammes Management For For 1.4 Elect Director Vincent J. Intrieri Management For For 1.5 Elect Director James H. Keyes Management For For 1.6 Elect Director Stanley A. McChrystal Management For For 1.7 Elect Director Samuel J. Merksamer Management For For 1.8 Elect Director Mark H. Rachesky Management For For 1.9 Elect Director Michael Sirignano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Amend Certificate of Incorporation to Eliminate a Number of Provisions Management For For NISSIN KOGYO Meeting Date:JUN 12, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:7230 Security ID:J58074105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 2.1 Elect Director Okawara, Eiji Management For For 2.2 Elect Director Yanagisawa, Hideaki Management For For 2.3 Elect Director Tamai, Naotoshi Management For For 2.4 Elect Director Takei, Junya Management For For 2.5 Elect Director Terada, Kenji Management For For 2.6 Elect Director Shimizu, Kenji Management For For 2.7 Elect Director Sato, Kazuya Management For For 2.8 Elect Director Ichikawa, Yuichi Management For For 2.9 Elect Director Shinohara, Takayoshi Management For For 2.10 Elect Director Miyashita, Jiro Management For For 3.1 Appoint Statutory Auditor Sakashita, Kiyoshi Management For For 3.2 Appoint Statutory Auditor Horiuchi, Makoto Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For ORIFLAME COSMETICS S.A. Meeting Date:MAY 19, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:ORI SDB Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Pontus Andreasson as Chairman of Meeting Management For For 2 Receive Board's Report on Conflict of Interests Management None None 3 Receive and Approve Board's and Auditor's Reports Management For For 4 Approve Financial Statements Management For For 5 Approve Allocation of Income Management For For 6 Receive Information on Work of Board, Board Committees and Nomination Committee Management None None 7.i Approve Discharge of Directors Management For For 7.ii Approve Discharge of Auditors Management For For 8.i.1 Reelect Magnus Brannstrom as Director Management For For 8.i.2 Reelect Anders Dahlvig as Director Management For For 8.i.3 Reelect Lilian Fossum Biner as Director Management For For 8.i.4 Reelect Alexander af Jochnick as Director Management For For 8.i.5 Reelect Jonas af Jochnick as Director Management For For 8.i.6 Reelect Robert af Jochnick as Director Management For For 8.i.7 Reelect Anna Malmhake as Director Management For For 8.i.8 Reelect Helle Kruse Nielsen as Director Management For For 8.i.9 Reelect Christian Salamon as Director Management For For 8.ii Reelect Alexander af Jochnick as Chairman of the Board Management For For 8.iii Renew Appointment of KPMG as Auditor Management For For 9 Approve (i) Continuation of Nomination Committee and (ii) Proposed Appointment Procedure for Nomination Committee Members Management For For 10 Approve Remuneration of Directors Management For For 11 Approve Executive Remuneration Policy Management For For 12 Receive Information on Cost Calculation of Oriflame Share Incentive Plan Allocations Management None None 13 Approve Amendment Achievement Share Award Grid under 2011 Oriflame Share Incentive Plan Management For Against 14 Approve Implementation New Share Incentive Plan for 2015-2018 Management For Against 15 Transact Other Business (Voting) Management For Against PRECISION DRILLING CORP. Meeting Date:MAY 13, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:PD Security ID:74022D308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Donovan Management For For 1.2 Elect Director Brian J. Gibson Management For For 1.3 Elect Director Allen R. Hagerman Management For For 1.4 Elect Director Catherine J. Hughes Management For For 1.5 Elect Director Steven W. Krablin Management For For 1.6 Elect Director Stephen J.J. Letwin Management For For 1.7 Elect Director Kevin O. Meyers Management For For 1.8 Elect Director Kevin A. Neveu Management For For 1.9 Elect Director Robert L. Phillips Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For RAYONIER ADVANCED MATERIALS INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:RYAM Security ID:75508B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Kirsch Management For For 1.2 Elect Director James H. Miller Management For Against 1.3 Elect Director Ronald Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For SHENGUAN HOLDINGS (GROUP) LTD. Meeting Date:OCT 06, 2014 Record Date:SEP 30, 2014 Meeting Type:SPECIAL Ticker:00829 Security ID:G8116M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2a Approve Interim and Special Dividend Management For For 2b Authorization of the Board to Handle Matters Regarding Interim Dividends and Special Dividends Management For For SHENGUAN HOLDINGS (GROUP) LTD. Meeting Date:MAY 18, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:00829 Security ID:G8116M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Approve Final Dividend Management For For 2b Authorized Board to Deal with All Matters in Relation to the Implementation of the Payment of Final Dividends Management For For 3 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Tsui Yung Kwok as Director Management For For 4b Elect Meng Qinguo as Director Management For For 4c Elect Yang Xiaohu as Director Management For For 4d Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against SHINKO PLANTECH CO LTD Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:6379 Security ID:J73456105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2.1 Elect Director Yoshikawa, Yoshiharu Management For For 2.2 Elect Director Otomo, Yoshiji Management For For 2.3 Elect Director Ikeda, Toshiaki Management For For 2.4 Elect Director Narutaki, Nobuo Management For For 2.5 Elect Director Nakazawa, Nobuo Management For For 2.6 Elect Director Wanibuchi, Akira Management For For 2.7 Elect Director Yamazaki, Kazuo Management For For 2.8 Elect Director Yamanouchi, Hiroto Management For For 2.9 Elect Director Ninomiya, Teruoki Management For For 3.1 Appoint Statutory Auditor Ideue, Nobuhiro Management For For 3.2 Appoint Statutory Auditor Fuse, Masahiro Management For For SIG PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:SHI Security ID:G80797106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andrea Abt as Director Management For For 5 Re-elect Janet Ashdown as Director Management For For 6 Re-elect Mel Ewell as Director Management For For 7 Re-elect Chris Geoghegan as Director Management For For 8 Re-elect Stuart Mitchell as Director Management For For 9 Re-elect Jonathan Nicholls as Director Management For For 10 Re-elect Doug Robertson as Director Management For For 11 Re-elect Leslie Van de Walle as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 21, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Jennifer A. Chatman Management For For 1.1b Elect Director Robin G. MacGillivray Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SINDOH CO. LTD. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:029530 Security ID:Y79924109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors (Bundled) Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SORIN S.P.A. Meeting Date:APR 30, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:SRN Security ID:T8782F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Slate 1 - Submitted by Bios S.p.A. Shareholder None Did Not Vote 2.2 Slate 2 - Submitted by Institutional Investors (Assogestioni) Shareholder None For 3 Approve Remuneration Report Management For For SORIN S.P.A. Meeting Date:MAY 26, 2015 Record Date:MAY 15, 2015 Meeting Type:SPECIAL Ticker:SRN Security ID:T8782F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption of Sorin S.p.A. into Sand HoldCo Plc Management For For SPARTANNASH COMPANY Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:SPTN Security ID:847215100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shan Atkins Management For For 1.2 Elect Director Dennis Eidson Management For For 1.3 Elect Director Mickey P. Foret Management For For 1.4 Elect Director Frank M. Gambino Management For For 1.5 Elect Director Douglas A. Hacker Management For For 1.6 Elect Director Yvonne R. Jackson Management For For 1.7 Elect Director Elizabeth A. Nickels Management For For 1.8 Elect Director Timothy J. O'Donovan Management For For 1.9 Elect Director Hawthorne L. Proctor Management For For 1.10 Elect Director Craig C. Sturken Management For For 1.11 Elect Director William R. Voss Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Amend Articles to Eliminate a Provision Relating to the Michigan Control Share Act Management For For 9 Ratify Deloitte & Touche LLP as Auditors Management For For SQUARE ENIX HOLDINGS CO., LTD. Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:9684 Security ID:J7659R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuda, Yosuke Management For For 1.2 Elect Director Philip Timo Rogers Management For For 1.3 Elect Director Honda, Keiji Management For For 1.4 Elect Director Chida, Yukinobu Management For For 1.5 Elect Director Yamamura, Yukihiro Management For For 1.6 Elect Director Nishiura, Yuji Management For For 2.1 Appoint Statutory Auditor Kobayashi, Ryoichi Management For For 2.2 Appoint Statutory Auditor Matsuda, Ryuji Management For For STEINER LEISURE LIMITED Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:STNR Security ID:P8744Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clive E. Warshaw Management For For 1.2 Elect Director David S. Harris Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STILLWATER MINING COMPANY Meeting Date:MAY 04, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:SWC Security ID:86074Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George M. Bee Management For For 1.2 Elect Director Michael J. Mcmullen Management For For 1.3 Elect Director Patrice E. Merrin Management For For 1.4 Elect Director Michael S. Parrett Management For For 1.5 Elect Director Brian D. Schweitzer Management For For 1.6 Elect Director Gary A. Sugar Management For For 1.7 Elect Director Lawrence Peter O'hagan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 22, 2015 Record Date:MAY 20, 2015 Meeting Type:ANNUAL Ticker:00669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Frank Chi Chung Chan as Director Management For For 3b Elect Stephan Horst Pudwill as Director Management For For 3c Elect Vincent Ting Kau Cheung as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For For 8 Adopt New Articles of Association Management For For TECNICAS REUNIDAS S.A Meeting Date:JUN 25, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:TRE Security ID:E9055J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of PriceWaterHouseCoopers as Auditor Management For For 5.1 Amend Articles Re: Registered Office and Corporate Purpose Management For For 5.2 Amend Articles Re: Share Capital and Shares Management For For 5.3 Amend Articles Re: General Shareholders Meeting Management For For 5.4 Amend Articles Re: Board of Directors Management For For 5.5 Amend Articles Re: Fiscal Year and Allocation of Income Management For For 5.6 Amend Articles Re: Dissolution and Liquidation Management For For 5.7 Approve Restated Articles of Association Management For For 6.1 Amend Article 1 of General Meeting Regulations Re: Purpose Management For For 6.2 Amend Articles of General Meeting Regulations Re: Meeting Types and Competences Management For For 6.3 Amend Articles of General Meeting Regulations Re: Convening and Preparation of General Meetings Management For For 6.4 Amend Articles of General Meeting Regulations Re: Development Management For For 6.5 Approve Restated General Meeting Regulations Management For For 7 Receive Amendments to Board of Directors Regulations Management None None 8 Authorize Share Repurchase Program Management For For 9 Approve Charitable Donations Management For For 10 Approve Remuneration of Executive Directors and Non-Executive Directors Management For For 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12 Advisory Vote on Remuneration Policy Report Management For For THE FINISH LINE, INC. Meeting Date:JUL 17, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:FINL Security ID:317923100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn S. Lyon Management For For 1.2 Elect Director Dolores A. Kunda Management For For 1.3 Elect Director Torrence Boone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For TOKAI RIKA CO. LTD. Meeting Date:JUN 10, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:6995 Security ID:J85968105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 33 Management For For 2.1 Elect Director Miura, Kenji Management For For 2.2 Elect Director Obayashi, Yoshihiro Management For For 2.3 Elect Director Wakiya, Tadashi Management For For 2.4 Elect Director Hamamoto, Tadanao Management For For 2.5 Elect Director Kawaguchi, Kenji Management For For 2.6 Elect Director Nakamura, Hiroyuki Management For For 2.7 Elect Director Tanino, Masaharu Management For For 2.8 Elect Director Buma, Koji Management For For 2.9 Elect Director Sato, Koki Management For For 2.10 Elect Director Tanaka, Yoshihiro Management For For 2.11 Elect Director Noguchi, Kazuhiko Management For For 2.12 Elect Director Yamamoto, Toshimasa Management For For 2.13 Elect Director Yamanaka, Yasushi Management For For 3.1 Appoint Statutory Auditor Mori, Mikihiro Management For For 3.2 Appoint Statutory Auditor Ijichi, Takahiko Management For Against 3.3 Appoint Statutory Auditor Yamada, Yoshinori Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Retirement Bonuses and Special Payments Related to Retirement Bonus System Abolition Management For Against 6 Approve Aggregate Compensation Ceilings for Directors and Statutory Auditors Management For For TRIPOD TECHNOLOGY CORPORATION Meeting Date:JUN 25, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:3044 Security ID:Y8974X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Trading Procedures Governing Derivatives Products Management For For 5.1 Elect Wang Jingchun with Shareholder No.1 as Non-Independent Director Management For For 5.2 Elect Hu Jingxiu with Shareholder No.167 as Non-Independent Director Management For For 5.3 Elect Xu Chaogui with Shareholder No.6 as Non-Independent Director Management For For 5.4 Elect Wu Qiuwen, a Representative of Yong An Investment Limited with Shareholder No.44225, as Non-Independent Director Management For For 5.5 Elect Wang Zhengding, a Representative of Yun Jie Investment Limited with Shareholder No.44224, as Non-Independent Director Management For For 5.6 Elect Wu Hongcheng with ID No.R120019XXX as Independent Director Management For For 5.7 Elect Wu Yongcheng with ID No.J120325XXX as Independent Director Management For For 5.8 Elect Dong Lunxian, a Representative of Qing Shan International Investment Limited with Shareholder No.21335, as Supervisor Management For For 5.9 Elect Cai Lianfa, a Representative of Zhao Sheng Investment Limited with Shareholder No.24186, as Supervisor Management For For 5.10 Elect Cai Maotang with ID No.N100141XXX as Supervisor Management For For 6 Approve Release of Restrictions of Competitive Activities of Directors Management For For TSUMURA & CO. Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:4540 Security ID:J93407120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 32 Management For For 2.1 Elect Director Kato, Terukazu Management For For 2.2 Elect Director Sugita, Toru Management For For 2.3 Elect Director Fuji, Yasunori Management For For 2.4 Elect Director Sugimoto, Shigeru Management For For 2.5 Elect Director Matsui, Kenichi Management For For 2.6 Elect Director Masuda, Yayoi Management For For 3.1 Appoint Statutory Auditor Nakayama, Terunari Management For For 3.2 Appoint Statutory Auditor Iwasawa, Tsuyoshi Management For For 3.3 Appoint Statutory Auditor Ouchi, Kuniko Management For For 3.4 Appoint Statutory Auditor Haneishi, Kiyomi Management For For 4 Appoint Alternate Statutory Auditor Noda, Seiko Management For For TTM TECHNOLOGIES, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:TTMI Security ID:87305R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Iverson Management For For 1.2 Elect Director Robert E. Klatell Management For For 1.3 Elect Director John G. Mayer Management For For 2 Ratify KPMG LLP as Auditors Management For For TUPY SA Meeting Date:APR 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:TUPY3 Security ID:P9414P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Seven or Nine Directors and Alternates Management For Against 4 Elect Board Chairman and Vice-Chairman Management For For 5 Elect Fiscal Council Members Management For For 6 Approve Remuneration of Company's Management and Fiscal Council Members Management For For TUPY SA Meeting Date:APR 29, 2015 Record Date: Meeting Type:SPECIAL Ticker:TUPY3 Security ID:P9414P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 2 Management For For 2 Amend Article 23 Re: Board Size Management For For 3 Amend Article 47 Management For For 4 Consolidate Bylaws Management For For TUTOR PERINI CORPORATION Meeting Date:NOV 12, 2014 Record Date:SEP 22, 2014 Meeting Type:SPECIAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For TUTOR PERINI CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald N. Tutor Management For For 1.2 Elect Director Marilyn A. Alexander Management For For 1.3 Elect Director Peter Arkley Management For Withhold 1.4 Elect Director Sidney J. Feltenstein Management For For 1.5 Elect Director James A. Frost Management For For 1.6 Elect Director Michael R. Klein Management For Withhold 1.7 Elect Director Robert C. Lieber Management For For 1.8 Elect Director Raymond R. Oneglia Management For For 1.9 Elect Director Dale A. Reiss Management For For 1.10 Elect Director Donald D. Snyder Management For Withhold 1.11 Elect Director Dickran M. Tevrizian, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBM PLC Meeting Date:NOV 26, 2014 Record Date:NOV 24, 2014 Meeting Type:SPECIAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of VSS-AHC Consolidated Holdings Corp Management For For 2 Authorise Issue of Equity Pursuant to the Capital Raising Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Pursuant to the Capital Raising Management For For UBM PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Ernst & Young LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Dame Helen Alexander as Director Management For For 7 Re-elect Tim Cobbold as Director Management For For 8 Re-elect Robert Gray as Director Management For For 9 Re-elect Alan Gillespie as Director Management For For 10 Re-elect Pradeep Kar as Director Management For For 11 Re-elect Greg Lock as Director Management For For 12 Re-elect John McConnell as Director Management For For 13 Elect Mary McDowell as Director Management For For 14 Re-elect Terry Neill as Director Management For For 15 Re-elect Jonathan Newcomb as Director Management For For 16 Approve Share Incentive Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For UNIPRES CORP. Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:5949 Security ID:J9440G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12.5 Management For For 2 Amend Articles to Clarify Director Authority on Shareholder Meetings - Amend Provisions on Director Titles - Clarify Director Authority on Board Meetings - Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Yoshizawa, Masanobu Management For For 3.2 Elect Director Asahi, Shigeru Management For For 3.3 Elect Director Shizuta, Atsushi Management For For 3.4 Elect Director Yamakawa, Hiroyoshi Management For For 3.5 Elect Director Mori, Takahiro Management For For 3.6 Elect Director Yoshiba, Hiroko Management For For 4 Appoint Statutory Auditor Nishiyama, Shigeru Management For For UNIT CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Nikkel Management For For 1.2 Elect Director Robert J. Sullivan, Jr. Management For For 1.3 Elect Director Gary R. Christopher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For USG PEOPLE NV Meeting Date:MAY 07, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:USG Security ID:N9040V117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements Management For For 5a Receive Explanation on Company's Reserves and Dividend Policy Management None None 5b Approve Allocation of Income and Dividends of EUR 0.16 per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8a Approve Remuneration Policy 2015-2018 for Management Board Members Management For Against 8b Approve Performance Share Arrangement According to Remuneration Policy 2015-2018 Management For Against 9 Approve Remuneration of Supervisory Board Management For For 10 Ratify KPMG Accountants NV as Auditors Re: Financial Years 2016-2019 Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Other Business (Non-Voting) Management None None 14 Close Meeting Management None None VALUE PARTNERS GROUP LTD. Meeting Date:APR 30, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:00806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3A1 Elect Dato' CHEAH Cheng Hye as Director Management For For 3A2 Elect Hung Yeuk Yan Renee as Director Management For For 3A3 Elect Nobuo Oyama as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against VALUE PARTNERS GROUP LTD. Meeting Date:JUN 09, 2015 Record Date: Meeting Type:SPECIAL Ticker:00806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Refreshment of Scheme Mandate Limit Under the Share Option Scheme Management For Against VECTURA GROUP PLC Meeting Date:SEP 19, 2014 Record Date:SEP 17, 2014 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Remuneration Policy Management For For 4 Elect Bruno Angelici as Director Management For For 5 Re-elect Dr Susan Foden as Director Management For For 6 Re-elect Dr Trevor Phillips as Director Management For For 7 Re-elect Dr John Brown as Director Management For Against 8 Reappoint Deloitte LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Approve Sharesave Scheme Management For For 11 Authorise Issue of Equity with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VONTOBEL HOLDING AG Meeting Date:APR 28, 2015 Record Date: Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 1.55 per Share Management For For 4 Approve CHF 8.13 Million Reduction in Share Capital Management For For 5.1 Reelect Herbert Scheidt as Director and Board Chairman Management For For 5.2 Reelect Bruno Basler as Director and as Nomination and Compensation Committee Member Management For For 5.3 Reelect Dominic Brenninkmeyer as Director and as Nomination and Compensation Committee Member Management For For 5.4 Reelect Nicolas Oltramare as Director Management For For 5.5 Reelect Frank Schnewlin as Director Management For For 5.6 Reelect Clara Streit as Director and as Nomination and Compensation Committee Member Management For For 5.7 Elect Elisabeth Bourqui as Director Management For For 6 Designate VISCHER AG as Independent Proxy Management For For 7 Ratify Ernst & Young AG as Auditors Management For For 8 Amend Articles Re: Management Report, Duties of the Compensation Committee, Editorial Cahnges Management For For 9.1 Approve Maximum Fixed Remuneration of Directors in the Amount of CHF 4 Million Management For Against 9.2 Approve Variable Remuneration of Directors in the Amount of CHF 1.3 Million Management For Against 9.3 Approve Maximum Value of Performance Share Award to the Board Chairman of CHF 812,406 Management For Against 9.4 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 4.38 Million Management For For 9.5 Approve Maximum Variable Remuneration of Executive Committee in the Amount of CHF 7.6 Million Management For Against 9.6 Approve Maximum Value of Performance Share Awards to Executive Committee in the Amount of CHF 4.75 Million Management For For 10 Transact Other Business (Voting) Management For Against WEST MARINE, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For For 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Barbara L. Rambo Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WIENERBERGER AG Meeting Date:MAY 22, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:WIE Security ID:A95384110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify Auditors Management For For 6a Approve Increase in Size of Supervisory Board to Eight Members Management For For 6b Reelect Regina Prehofer as Member of the Supervisory Board Management For For 6c Reelect Harald Nograsek as Member of the Supervisory Board Management For For 6d Reelect Wilhelm Rasinger as Member of the Supervisory Board Management For For 6e Elect Myriam Meyer as Member of the Supervisory Board Management For For 6f Elect Caroline Gregoire Sainte Marie as Member of the Supervisory Board Management For For YINGDE GASES GROUP CO., LTD. Meeting Date:APR 29, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:02168 Security ID:G98430104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Zhao Xiangti as Director Management For For 3a2 Elect Wang Ching as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against YOUNGONE CORP. Meeting Date:MAR 31, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Three Inside Directors and Two Outside Directors (Bundled) Management For For 2 Elect Two Members of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Smaller Companies Fund By (Signature and Title)* _/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
